


--------------------------------------------------------------------------------

Exhibit 10.2
 
 
Canada - General Bio Energy Inc.
Licence Agreement




THIS AGREEMENT is made in duplicate as of October 31, 2009


Between:
HER MAJESTY IN RIGHT OF CANADA ("Canada"), as represented by the Minister of
Fisheries and Oceans, 200 Kent Street Ottawa, Ontario, K1A 0E6

 
(the "Minister")


And:
GENERAL BIO ENERGY INC. a corporation with its principal place of business at
1311 Saskatchewan Drive, Regina, Saskatchewan, S4P 0C9

 
(the "Company")



RECITALS


WHEREAS the Department of Fisheries and Oceans ("DFO") owns technology related
to an invention commonly known as "Protein and Lipid Sources for Use in
Aquafeeds and Animal Feeds, and a Process for their Preparation", developed at
the West Vancouver Laboratory (DFO);
 
WHEREAS the Company has requested a licence to commercialize the inventions
throughout the world;


THEREFORE, the Parties agree as follows:


Article 1
Definitions and Interpretation



1.1
"Agreement" means these articles of agreement, and any schedules referred to in
these articles.



1.2
"Improvements" means any inventions, know how, and techniques developed or
acquired from third parties in respect of the Licensed Product, and any
modifications and additions made to the Licensed Product during the term of this
Licence.



1.3
"Invention" means the invention commonly known as "Protein and Lipid Sources for
Use in Aquafeeds and Animal Feeds, and a Process for their Preparation", which
has been developed as a result of scientific research conducted by the Minister.



1.4
"Know How" means the technical knowledge and design relating generally to the
Inventions, which are supplied by the Minister to the Company.



1.5
"Licence" means the licence granted to the Company under Article 3.



1.6
"Licence Year" means a 12-month period beginning on April 1 in any year, during
which this Agreement is in effect for any period of time, and ending on March 31
of the following year.



1.7
"Licensed Product" means anything made in accordance with, or incorporating any
part of the Licensed Technology.

 
 
 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 2 of 15

--------------------------------------------------------------------------------



 
 
1.8
"Licensed Technology" means the Patent Rights and Know How, and any parts
thereof.



1.9
"Minister" means the Minister of Fisheries and Oceans, and anyone authorised to
act on behalf of the Minister of Fisheries and Oceans.



1.10
"Patent Rights" means any patent application, any continuation-in-part and any
divisional thereof in respect of the Licensed Technology, and the rights
conveyed by any patent, which has issued, may issue, and may re-issue in respect
of the Licensed Technology, and includes Canadian Patent No 2,408,551, dated Sep
25, 2007, which expires May 8, 2021; and United States Patent No. 6,995,831
dated October 18, 2005, which expires February 19, 2022.



1.11
"Records" means all accounts, ledgers, invoices, receipts, vouchers, and like
documents relating to the use, lease, sale, and transfer of any Licensed
Products.



1.12
"Revenue" means the aggregate Sale Prices in respect of Licensed Products
without any deductions whatsoever except for any amounts in respect of returns
of Licensed Products actually credited or for taxes, duties, and freight charges
where these are shown on any invoice.



1.13
"Sale Price" means the gross amount, which shall be the higher of the value
which is realised in any transaction and the value which may be realised in an
arm's length transaction, in money or monetary equivalent of consideration,
whether or not invoiced, billed, or received by the Company and any of its
sub-licensees for the use, sale, lease, or transfer of Licensed Products,
including Licensed Products used, sold, leased, or transferred prior to
execution of this Agreement.



Article 2
Interpretation



2.1
In this Agreement, where consistent with the context:

 
 
(a)
The singular number includes the plural and the plural number includes the
singular.

 
 
(b)
Any reference to "use" includes the use made by the Company and any of its
sub-licensees.

 
 
(c)
Any reference to "sell" means sell, lease, or transfer to others.

 
 
(d)
Any reference to "sale" means sale, lease, or transfer to others.

 
 
(e)
Any reference to "sold" means sold, leased, or transferred to others.



Article 3
Grant of Licence



3.1
Subject to the provisions herein, the Minister hereby grants to the Company:

 
 
(a)
a limited exclusive licence for commercial exploitation to make and have made
Licensed Products in Canada, and non-exclusive licence for commercial
exploitation to make, use and sell Licensed Products worldwide; and

 
 

 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 3 of 15

--------------------------------------------------------------------------------


 
 
(b)
the right to sub-license the Company’s rights under this Agreement subject to
Article 3.4 of this Agreement.



3.2
The Minister may grant other licenses with respect to the Licensed Technology,
if the Company

 
 
(a)
has at any time been in breach of this Agreement;

 
 
(b)
has not established an operational commercial scale plant in Canada within two
years from the date this Agreement;

 
 
(c)
has not achieved sales performance generally in line with the sales projections
provided in Schedule A.



3.3
The Minister may grant other licenses with respect to the Licensed Technology in
any geographical locations, other than Canada.



3.4
The Company agrees that every sub-license agreement under this Agreement shall
be consistent with the terms and conditions of this Agreement and shall
stipulate that if this Agreement is terminated all Company rights arising under
the sub-license agreement shall ipso facto be transferred to the
Minister.  Moreover, the Company shall

 
 
(a)
promptly inform the Minister of any sub-license under negotiation;

 
 
(b)
provide to the Minister a copy of every sub-license agreement prior to final
execution for review and approval; and

 
 
(c)
provide to the Minister a copy of each fully executed sub-license agreement for
ratification, without which such sub-license agreement shall not be effective.



3.5
The Minister may use the Licensed Technology and make and have made Licensed
Products for non-commercial purposes, and may dispose of Licensed Products in
any manner without any restrictions or accounting to the Company.



3.6
The Company shall make every reasonable effort to exploit the Licensed Products
and shall, within THIRTY (30) days upon request, deliver to the Minister two
copies of each piece of the current sales or product promotion literature being
used by the Company to market the Licensed Products.



3.7
Subject to the Access to Information Act and the Privacy Act, to the extent he
has not already done so, the Minister will provide to the Company such
information and technical assistance as may be available to the Minister, and
which in the opinion of the Minister may be necessary for the Company to
exercise the rights granted in this Licence.



Article 4
Term of Licence



4.1
The Licence shall expire, unless terminated pursuant to Article 10, on the last
to expire of the Patent Rights licensed under this Agreement.





 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 4 of 15

--------------------------------------------------------------------------------



 
Article 5
Fees and Royalties



5.1
Fees and royalties under this Agreement shall not be refunded to the Company for
any reason.



5.2
The Company shall pay to the Minister fees and royalties as follows:



 
(a)
an upfront licence fee of FIVE THOUSAND (5,000) dollars, to be paid in two
instalments as follows: TWO THOUSAND FIVE HUNDRED (2,500) dollars with the
Company's letter of acceptance of the Minister's licence offer, the receipt of
which is hereby acknowledged, and TWO THOUSAND FIVE HUNDRED (2,500) dollars upon
execution of this Agreement such execution to take place within FOUR weeks
following the date of dispatch of this Agreement to the Company for execution;

 
 
(b)
Minimum annual royalties (MAR) payable in advance for each License Year, to be
applied as credit against royalties payable to DFO during the Licence Year for
which the minimum annual royalty is paid.  MARs are due as follows:

 
 
(i)
$5,000 due no later than April 30, 2010;

 
 
(ii)
$10,000 due no later than April 30, 2011; and

 
 
(iii)
$20,000 due no later than April 30, 2012, and April 30 of each year thereafter
until expiration of this License.

 
If royalties owing to the Minister exceeded $100,000 in any Licence Year, the
MAR for the following License Year will be increased by an amount representing
25% of the amount of royalty in excess of $100,000 in the preceding License
Year, provided that the MAR in any License Year shall be no less than the MAR
paid in any previous License Year;
 
 
(c)
a fee equal to ONE THIRD (1/3) of any lump sum and monetary value of any other
consideration, other than royalties, due to the Company from any of its
sub-licensees; and

 
 
(d)
a royalty of TWO PERCENT (2%) on Revenue from the use and sale of Licensed
Products by the Company and its sub-licensees.



Fees under subsection 5.2 (a) and 5.2(c) shall collectively be referred to as
“Fees” and royalties under 5.2 (b) and 5.2(d) shall collectively be referred to
as “Royalties”.


5.3
Royalties shall accrue to the Minister when Licensed Products are used or sold.



5.4
All amounts accrued for the benefit of the Minister shall be deemed held in
trust for the benefit of the Minister until paid to the Minister.



5.5
Fees and Royalties payable under this Agreement are subject to the Goods and
Services Tax or the Harmonized Sales Tax (GST and HST respectively), which is
due to the Minister on the due date of any such Fees and Royalties. Canada's GST
/ HST number is 121491807.

 
 


 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 5 of 15

--------------------------------------------------------------------------------



 
Article 6
Payments and Reports



6.1
The Company shall deliver to the Minister royalty reports with respect to
Revenue generated by the Company and its sub-licensees during each SIX (6) month
period ending September 30 and March 31 of each Licence Year within THIRTY (30)
days immediately following September 30 and March 31 of that Licence Year
(“Royalty Reports”); these Royalty Reports shall provide information needed to
calculate royalties, including:

 
 
(a)
the quantity of each Licensed Product used or sold by the Company and its
sub-licensees during each reporting period;

 
 
(b)
the date when, and the country in which, Licensed Products were used or sold;

 
 
(c)
the Sale Price of each Licensed Products reported in subsection (a) herein; and

 
 
(d)
The Revenue, and the royalties and other amounts accrued to the Minister under
this Agreement for the reporting period.



6.2
Upon receipt of Royalty Reports for any SIX (6) month period, the Minister will
inform the Company if any portion of the royalties should be paid to CSH
Innovation Ltd., and within THIRTY (30) days of being so informed the Company
shall deliver a payment to CSH Innovation Ltd. as directed by the Minister, and
a payment to the Minister for the remaining royalties due for such SIX (6) month
period.



6.3
Royalty Reports are due whether or not the Company and its sub-licensees have
used or sold any Licensed Products.  If during any reporting period the Company
and its sub-licensees have not used or sold any Licensed Products, the Company
shall submit a nil Royalty Report stating that no Licensed Products were used or
sold by the Company and its sub-licensees.



6.4
The first Royalty Report shall be for the period starting as of the date of this
Agreement and ending September 30, 2010, and each report thereafter shall be for
each subsequent SIX (6) month period during the term of this Agreement.  Reports
shall be substantially in the form provided as Schedule B attached hereto and
shall be certified to be accurate and correct by the Treasurer or other senior
officer of the Company.



6.5
All payments to the Minister under this Agreement shall be in favour of the
Receiver General for Canada, and all payments and reports shall be delivered at:

 
Revenue Accounting
Fisheries and Oceans Canada
200 Kent Street, 10th Floor
Ottawa, On, K1A 0E6


and a copy of each Royalty Report shall concurrently be delivered at the
Minister's address designated in the Article entitled Notice in this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 6 of 15

--------------------------------------------------------------------------------




6.6
With respect to each overdue payment, in addition to the overdue payment owing
to the Minister, the Company shall promptly upon request pay to the Minister the
higher of:
 

 
(a)
an administration fee of ONE HUNDRED dollars ($100) for each month or portion
thereof a payment is overdue; and

 
 
(b)
interest compounded annually at a rate set from time to time by the Minister,
but not exceeding the Bank of Canada rate on the due date plus 5%, on any amount
due to the Minister under this Agreement, from the due date of the payment until
the date of receipt of the payment in full.



6.7
The company shall pay to the Minister an administration fee of ONE HUNDRED
dollars ($100) for each month or portion thereof a report is overdue.



6.8
Interest charges and administration fees on any overdue Royalty Reports, and
royalty payments may be requested at any time by the Minister even if such
interest charges and administration fees were not requested by the Minister at
the time such late Royalty Reports and royalty payments were first remitted or
remained outstanding.



Article 7
Accounts



7.1
The Company shall keep Records ("Company Records") using generally accepted
accounting procedures, providing data that would allow the Minister to calculate
and easily audit any payment and report under this Agreement.  The Minister may
have the Company's Records inspected or audited and the Company shall provide
all facilities, collaboration and computer assistance to allow anyone authorised
by the Minister to inspect or audit these Records and to take copies in paper
and electronic form.  Notwithstanding this right for inspection or audit, the
Minister may request from the Company, at no cost to the Minister, audited
financial statements related to this Licence but the Company shall only be
obligated to provide such audited financial statements if the Company normally
has audited financial statements prepared for its own purposes.  The auditing
provisions herein shall remain effective for two years following the expiration
or earlier termination of this Licence.



7.2
Unless otherwise agreed in writing by the Minister, the Company shall retain
Company Records for the term of this Licence and for a period of TWO (2) years
thereafter.



7.3
In addition to any other provisions that may apply in respect of overdue
accounts, if the Company

 
 
(a)
fails to deliver any report, or make any payment under this Agreement and such
report, or payment remains outstanding for a period of SIXTY (60) days; or

 
 
(b)
is in breach of any other term or condition of this Agreement and does not
remedy any such breach within THIRTY (30) days after being notified by the
Minister

 
The Minister may, after giving the Company THIRTY (30) days advance notice, take
any appropriate action, including audit and legal action, to verify sales and
collect any outstanding payment, and to remedy any other breach, and the Company
shall further pay
 

 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 7 of 15

--------------------------------------------------------------------------------




and reimburse Canada all costs, which shall be no less than ONE THOUSAND dollars
($1,000), associated with any such action.


7.4
If the Minister conducts an audit of Royalty Reports submitted by the Company
and such audit reveals an underpayment to the Minister, the Company shall
promptly deliver the underpayment to the Minister with interest calculated from
the due date of the payment until the date of receipt of the payment at the
rates which apply on overdue accounts, however, if the underpayment reflects a
discrepancy of 10% or more from that which the Company ought correctly to have
paid, the Company shall further pay and reimburse the Minister all costs and
expenses of such audit and any related legal expenses.



Article 8
Improvements



8.1
All patentable Improvements made by the Company belong to the Company.  The
Company shall promptly notify the Minister of any Improvements and shall provide
to the Minister, at no cost to the Minister, all related information and
technology as may be necessary, to enable the Minister to practice such
Improvements and the Minister will be free to practice these Improvements at no
cost to the Minister, provided the Minister does not use any such Improvements
in any manner, which may interfere, or be inconsistent with, the rights granted
to the Company under this Agreement.



8.2
Provided the Company is not in breach of the Agreement, the Minister will
promptly notify the Company of all Improvements owned by the Minister and the
definition of Licensed Technology is deemed to be modified to include such
Improvements.



8.3
Upon termination of this Licence, in respect of Improvements owned or controlled
by the Company, the Company hereby grants to the Minister a non-exclusive,
unconditional, irrevocable, royalty-free, right and licence to use, and practise
these Improvements and to grant royalty-bearing sub-licenses in respect thereof,
for a minimum term of ten years, or until any patents in respect of the
Improvements have expired.



8.4
Information in relation to this Agreement and any matter to which it pertains
disclosed by one Party to the other shall be kept confidential by the receiving
Party unless otherwise authorized by the disclosing Party however in the case of
the Minister any confidentiality obligation will be subject to the Privacy Act
and the Access to Information Act.



Article 9
Termination



9.1
The Minister may, by written notice to the Company, terminate this Licence if
the Company:

 
 
(a)
is in breach of this Agreement and does not remedy any such breach within NINETY
(90) days after being notified in writing of the breach by the Minister;

 
 
(b)
becomes bankrupt, insolvent, has a receiving order made against it, has a
receiver appointed to continue its operations, or passes a resolution for
winding up; and

 
 
(c)
Alters or is required to alter its management, organisation, or financial
control in any way deemed by the Minister to be detrimental to Canada.


 
 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 8 of 15

--------------------------------------------------------------------------------




9.2
Failure of the Minister to notify the Company of a breach of this Agreement
shall not constitute an approval of the breach or a waiver by the Minister to
exercise any rights with respect to the breach, or to take appropriate action.

 
9.3
The Company may request termination of this Licence anytime upon SIX (6) months
advance notice to the Minister.  Any provisions related to payment of licence
fees, interest charges, and service and collection fees stipulated in this
Agreement shall remain in effect until the Company has delivered to the Minister
all reports and payments pursuant to this Agreement.



9.4
Concurrently with the termination of this Licence, or within THIRTY (30) days
immediately following expiration of this Licence, the Company shall deliver to
the Minister:

 
 
(a)
a royalty report in accordance with the Article entitled Payments and Reports in
this Agreement, for the period starting as of the end of the last reporting
period and ending at the date of termination, or expiration of this Agreement,
and all outstanding royalty reports if any, and a full payment for all amounts
owing to the Minister under this Agreement; and

 
 
(b)
a report on all inventory of Licensed Products then existing as at the date of
termination, or expiration, and full payment of royalties on the inventory of
Licensed Products at the rate or rates stipulated in the Article entitled Fees
and Royalties, on the basis of the most recent Sale Price.



9.5
Upon termination of this Agreement, except for the right to dispose of Licensed
Products then existing as of the termination date, the Company's rights under
this Agreement are terminated, without prejudice to the right of Canada to sue
for and recover any royalties or other sums due to the Minister under this
Agreement, and to take appropriate legal action.



9.6
Upon expiration of this Licence the Company's obligations under subsection 10.4
extend to all its sub-licensees.



Article 10
Notice



10.1
Any notice under this Agreement shall be in writing and may be sent by mail,
courier, or facsimile and shall be addressed, in the case of the Minister, to:

 
Intellectual Property Office
Science Strategies and Integration, Science Sector
Fisheries and Oceans Canada
200 Kent Street
Ottawa, On, K1A 0E6
Phone:                  (613) 990-9819
Facsimile:             (613) 990-0313


and, in the case of the Company, to:
 
 

 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 9 of 15

--------------------------------------------------------------------------------




Dustin Williams
Vice President of Operations
General Bio Energy Inc.
1311 Saskatchewan Drive
Regina, Saskatchewan, S4P 0C9
Phone:                  (306) 757-2463
Facsimile:             (306) 546 0559


or to such other address as either Party may designate by notice to the other.


10.2
Information, and documents required by the Minister under this agreement shall
upon request be provided in electronic form, in a format acceptable to the
Minister.



10.3
The Company shall promptly notify the Minister, and provide full particulars,
upon:

 
 
(a)
changing its corporate name;

 
 
(b)
merging with another entity;

 
 
(c)
altering its management;

 
 
(d)
altering its financial and/or share voting control;

 
 
(e)
filing for bankruptcy;

 
 
(f)
becoming subject to any insolvency proceedings; or

 
 
(g)
Taking advantage of any statute relating to the orderly payment of debts.

 
Article 11
Patents and Costs



11.1
The Minister owns all Patent Rights.



11.2
The Company shall within THIRTY (30) days upon request pay to the Minister all
patent maintenance costs and incidentals associated with the Patent
Rights.  Delay in payment shall be subject to administration fees and interests
on overdue account, as per subsection 6.6 in this Agreement.



11.3
If any of the Patent Rights are held to be invalid by a competent court or
tribunal, Royalties attributable to any such Patent Rights shall no longer be
payable, but royalties attributable to the existing Patent Rights, and to the
Know How shall continue to be paid by the Company.



11.4
The Company hereby recognises and acknowledges the validity of the Patent
Rights, other than the US Patent Rights, and shall not contest, directly or
indirectly, such validity.



Article 12
Infringement



12.1
If a Party considers that there exists an infringement of the Patent Rights it
shall inform the other Party and both Parties will promptly exchange, free of
charge, all the available details regarding the situation and jointly decide on
the steps to be taken.





 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 10 of 15

--------------------------------------------------------------------------------


 
Article 13
Warranty

 
13.1
Neither Canada, nor its Ministers, officers, or employees have made or make any
representations or warranties either express or implied, arising by law or
otherwise, relating to the merchantability or fitness for any particular purpose
in relation to the Licensed Technology and the Inventions, or that they may be
exploited without infringing any third party rights.



13.2
Under no circumstances will Canada and its Ministers, officers, and employees
incur any obligation or liability whatsoever for any loss, damages, and expenses
arising in any way from or consequential upon the performance of this Agreement.



Article 14
Indemnification



14.1
Notwithstanding any other provision in this Agreement, the Company shall
indemnify and save harmless Canada and its Ministers, officers, and employees
from and against and be responsible for all claims, demands, losses, costs,
including solicitor and client costs, damages, actions, suits, or proceedings,
by whomsoever made, brought, and prosecuted, in any manner based upon, arising
out of, related to, occasioned by, or attributable to any acts or conduct of the
Company or its employees, agents, or sub-licensees, if any, relating to the
manufacturing, distribution, use, shipment, offering for sale, or sale of
Licensed Products, and arising in any other way whatsoever under this Agreement
and any sub-licence agreements.



Article 15
Litigation



15.1
In the event of any threatened or actual suit against the Company, in
consequence of the exercise of its rights under this Agreement, the Company
shall promptly inform the Minister in writing.



15.2
With regard to threatened litigation or litigation instigated by third parties
for infringement by the rights licensed under this Agreement, the Parties shall
at all times consult each with the other and give to one another free of charge
information or advice which may be helpful with respect to such
litigation.  Neither Party shall bind or commit the other to any course of
action but should the Parties fail to agree, within a reasonable time, as to any
course of action jointly to be taken, the Company may take or defend any
proceedings alone at its own expense on indemnifying Canada and shall be
entitled to retain anything awarded to it by a court.



Article 16
Assignment and Sub-license



16.1
This Licence shall enure to the benefit of and be binding upon the successors
and assigns of the Parties.



16.2
Unless otherwise stated herein, the Company shall not assign, sublicense,
transfer, convey, or encumber this Licence except upon prior written consent of
the Minister.

 

 
 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 11 of 15

--------------------------------------------------------------------------------



 
16.3
Except as provided for in this Agreement, any assignment, sublicense, transfer,
conveyance, or encumbrance of this Licence without the Minister's prior written
consent shall be void and of no effect.  Moreover

 
 
(a)
If an assignment is subject to any consideration, the Company shall pay to the
Minister ONE HALF (50%) of any lump sum and monetary value of any other
consideration.

 
 
(b)
The Minister's consent to an assignment or other transfer of rights shall, in
all cases, be withheld until the Company delivers to the Minister all reports
and payments due to Canada and the Minister under this Agreement.



16.4
The Minister may assign this Agreement and its entire right, title, and interest
in the Patent Rights and upon notice to the Company with respect to any such
assignment, the Minister will be released from his obligations under this
Agreement.



Article 17
Publication



17.1
In promoting the Licensed Products, the Company may use the words: "This product
was developed at the West Vancouver Laboratory, Fisheries and Oceans Canada, and
produced under licence / Ce produit fut mis au point au Laboratoire de West
Vancouver, Pêches et Océans Canada, et fabriqué sous licence"; the Company may
not however use the name of  Fisheries and Oceans Canada in any other way, or
the name of any other government Department or Agency without the prior written
authorisation of the Minister.



Article 18
Compliance with the Law



18.1
The Company shall comply with the patent law regarding the affixing to Licensed
Products of the number of the patent or patents under which Licensed Products
are produced and sold, by means of a plate, label, or other device.



18.2
The Company shall comply at all times with the orders, regulations, and statutes
in force in the places where the licensed rights are exercised.



Article 19
Dispute Resolution



19.1
If a dispute, other than a matter of public law, arises between the Minister and
the Company in connection with or arising out of this Licence, the Parties shall
use their best efforts to settle any such dispute by negotiations or
mediation.  If the Parties fail to reach an agreement within a period of THIRTY
(30) days or such greater period as may be mutually agreed upon or after such
dispute arises, then either Party may refer the dispute to arbitration in
accordance with the Federal Commercial Arbitration Act (1985, c. 17 (2nd
Supp.)).  The location for the arbitration hearing shall be Saskatchewan.





 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 12 of 15

--------------------------------------------------------------------------------



 
Article 20
General

 
20.1
No former public-office holder who is not in compliance with the post-employment
provisions of the Values and Ethics Code for the Public Service shall derive a
direct benefit from this Agreement.



20.2
No member of the House of Commons shall be admitted to any share or part of this
Agreement or to any benefit to arise from this Agreement.



20.3
This Agreement shall be interpreted in accordance with the laws in force in the
Province of Saskatchewan and the Federal Laws of Canada.



20.4
Should a court of competent jurisdiction hold that any provision of this
Agreement to be invalid, illegal, or unenforceable, and such holding if appealed
is not reversed on appeal, such provision shall be considered severed from this
Agreement however all other provisions of the Agreement and all rights and
obligations therein shall continue to be in force and effect.



20.5
The preceding terms and conditions constitute the entire agreement between the
Parties, and supersede any prior agreements or communications of any kind.  No
variation or modification of this Agreement, or waiver of any terms and
conditions herein shall be deemed valid unless in writing and signed by all
Parties.



IN WITNESS WHEREOF the Parties have executed this Agreement in two counterparts
through their duly authorised officers.


General Bio Energy Inc.
 
Her Majesty in right of Canada as
represented by the Minister of
Fisheries and Oceans
 
 
/s/ Dustin Williams
 
 
/s/ Government of Canada
 
Dustin Williams
Vice President of Operations
 
Assistant Deputy Minister
Science Sector
 
 
October 31, 2009
 
 
October 31, 2009
 
Date
 
Date
 

 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 13 of 15

--------------------------------------------------------------------------------




Schedule A


Estimated sales projections
 
 
-
From April 1, 2011 to March 30, 2012 - $3,360,000, representing 4200 MT of
Licensed Products sold at an average price of $800.00

 
-
From April 1, 2012 to March 30, 2013 - $8,550,000, representing 9000 MT of
Licensed Products sold at an average price of $950.00

 
-
From April 1, 2013 to March 30, 2014 - $13,837,500, representing 13 500 MT of
Licensed Products sold at an average price of $1025.00

 
-
From April 1, 2014 to March 30, 2015 - $17, 550,000, representing 18 000 MT of
Licensed Products sold at an average price of $975.00

 
 
 
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 14 of 15

--------------------------------------------------------------------------------




Schedule B
 
Royalty Report Form


Licence Agreement # 2158
                       
For inquiries, please call the Technology Transfer Office at: (613) 990-9819
                         
Please send report to:
Fisheries and Oceans
             
Accounting Branch, Revenue Section
           
200 Kent Street, 10th Floor
             
Ottawa, Ontario, K1A 0E6
                           
1.  NAME OF COMPANY:
General Bio Energy Inc.
           
2.  DATE OF AGREEMENT:
           
3.  REPORTING PERIOD :
From:
 
To:
   
4.  REVENUE/ROYALTY:
PRODUCTS ARE DEEMED SOLD IF USED OR SOLD
                     
Quantity
Sold to, in what country, date sold, and date invoiced
 
Revenue
             
200,000.00
         
TOTAL REVENUE
  200,000.00
 
Royalty Rate
2.0%
of Revenue
     
TOTAL ROYALTY
      4,000.00
 
If more than one royalty rate applies, provide a breakdown of revenue for the
applicable rate
                       
Total Royalty for the Reporting Period
         
4,000.00
                     
Deduct
Balance of unused Minimum Annual Royalty for current License Year
                       
Payable Royalty
If Negative, report amount as Balance of unused Minimum Annual Royalty for Next
Royalty Period in same License Year
4,000.00
                     
Add
 
GST/HST on Payable Royalty
     
0.00
   
(Canada's GST/HST Number is 121491807)
         
TOTAL AMOUNT DUE TO CANADA
     
4,000.00
 
Please enclose a cheque payable to the Receiver General for Canada, for the
Total Amount.
   
The foregoing Report is hereby certified to be a accurate and complete:
     
Date:
         
by:
                   
Treasurer/Other Senior Officer



 

 
 
 

--------------------------------------------------------------------------------

 
Licence Agreement, Canada – General Bio Energy Inc
Page 15 of 15

--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
